Citation Nr: 1126460	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for degenerative disk disease of the cervical spine (cervical spine disorder), including as secondary to service-connected disabilities.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, including dysthymic disorder/depression, schizophrenia, and generalized anxiety disorder.

5.  Entitlement to an increased disability rating for service-connected lumbar spine disability in excess of 20 percent.

6.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

7.  Whether new and material evidence has been received to reopen service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1963 to 
March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from 
January 1990, November 2007, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 1988 rating decision, the RO granted service connection for lumbar spine disability and assigned a 20 percent initial rating effective February 3, 1988.  In December 1988, the Veteran requested an increased rating for lumbar spine disability.  In a December 1988 rating decision, the RO denied an increased rating in excess of 20 percent for lumbar spine disability.  The Veteran did not file a timely notice of disagreement (NOD) with the December 1988 rating decision and it became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

In October 1989, the Veteran requested an increased rating for lumbar spine disability.  In a January 1990 rating decision, the RO denied an increased rating in excess of 20 percent for lumbar spine disability and assigned a 10 percent rating for lumbar spine disability, effective April 1, 1990.  In February 1990, the Veteran filed a NOD arguing that the reduction was improper and also requesting an increased rating for lumbar spine disability.  In March 1990, the RO issued a statement of the case (SOC) which continued the 20 percent rating and the 10 percent rating from April 1, 1990.  In May 1990, the Veteran filed a timely substantive appeal.  In a January 1991 rating decision, the RO restored the 20 percent rating for lumbar spine disability from April 1, 1990.  Although the RO restored the 20 percent rating for lumbar spine disability for the increased rating period, inasmuch as higher ratings are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher increased disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Although the RO declined to reopen service connection for hypertension and service connection for bilateral hearing loss in the November 2007 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the issues of whether new and material had been received to reopen service connection for bilateral hearing loss and hypertension.  A January 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

Since filing the initial claim for service connection, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder that includes dysthymic disorder (including the symptom of depression; as secondary to lumbar spine disability), schizophrenia, and generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The aspect of the service connection claim that deals with PTSD is addressed in this decision on the merits; the remaining aspect of a claim for service connection for an acquired psychiatric disorder (other than PTSD), including dysthymic disorder/depression (as secondary to lumbar spine disability), schizophrenia, and generalized anxiety disorder, is addressed in the REMAND section of this decision.  

The Board recognizes that in most cases it may be more efficient to address all diagnosed psychiatric disorders as part of one issue of service connection for psychiatric disorder, as all service-connected psychiatric disorders would be rated as one disability under 38 C.F.R. § 4.130 (2010) and the grant of service connection for two distinct diagnosed psychiatric disorders would likely involve prohibited pyramiding under 38 C.F.R. § 4.14 (2010).  In this Veteran's case, however, because of the distinct regulatory requirements for service connection for PTSD, and because the factual finding in this case is that the there is no credible evidence of a verified in-service stressor, the Board finds that the aspect of the claim for service connection for PTSD is ready for adjudication on the merits, whereas the aspect of the broadened claim for service connection for non-PTSD psychiatric disorders is not ready for adjudication.  Such bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

While the Board is adjudicating the claim for service connection for psychiatric disorder as two separate issues, in order to comply with the decision of the United States Court of Veterans Appeals' (Court) decision in Clemons, it is doing so to afford the Veteran the benefit of assistance with regard to the remaining aspect of the claim.  The Veteran is not prejudiced by the Board's adjudication of the claim as two issues on appeal because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA"). 

The issue of entitlement to service connection for an acquired psychiatric disorder, including dysthymic disorder/depression (including as secondary to lumbar spine disability), schizophrenia, and generalized anxiety disorder, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

The Board is also reopening service connection for hypertension.  The underlying issue of service connection for hypertension is addressed in the portion of the decision below and is REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran did not experience any symptoms of diabetes in service.

3.  Symptoms of diabetes have not been continuous since service.

4.  Diabetes did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's diabetes is not related to service.

6.  The Veteran did not sustain a cervical spine injury in service.

7.  Symptoms of a cervical spine disorder were not chronic in service.

8.  Symptoms of a cervical spine disorder have not been continuous since service separation.

9.  The Veteran's current cervical spine disorder is not related to his active service.  

10.  The Veteran's cervical spine disorder is not causally related to or aggravated by any service-connected disability.

11.  An in-service stressor sufficient to cause PTSD has not been verified.

12.  For the entire period of increased rating appeal, the Veteran's service-connected lumbar spine disability manifested severe lumbosacral strain with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, and loss of lateral motion with osteoarthritic changes.

13.  An RO rating decision in July 1988 denied service connection for hypertension and service connection for bilateral hearing loss.

14.  Since the July 1988 RO decision denying service connection for bilateral hearing loss, the additional evidence that was not previously considered is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

15.  Since the July 1988 RO decision denying service connection for hypertension, the additional evidence that was not previously considered relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service, and service connection for diabetes may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107(b) (West 2002 Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A cervical spine disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.3.07, 3.309, 3.310 (2010).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) (2010).

4.  For the entire increased rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 40 percent, but no higher, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5292, 5295 (prior to September 26, 2003).

5.  The July 1988 RO decision which denied service connection for hypertension and service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

6.  New and material evidence not having been received, the claim of service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  New and material evidence having been received, the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely January 2007 and November 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Veteran has not been afforded a VA medical examination with respect to diabetes, PTSD, or direct service connection for cervical spine disorder; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact have any relevant injury or symptoms of disease of diabetes in service, or within a year after service separation, and the Veteran did not sustain a cervical spine injury or disease in service, there is no duty to provide a VA medical examination.  The Board also finds that the weight of the evidence demonstrates no continuity of diabetes symptoms or cervical spine disorder symptoms since service separation.  Because there is no in-service injury or disease of diabetes or cervical spine disorder, or disease of diabetes within a year of service separation, to which a competent medical opinion could relate the current diabetes or cervical spine disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for diabetes and service connection for cervical spine disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or disease of diabetes within one year of service, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed diabetes or cervical spine disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed diabetes or cervical spine disorder and his military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of diabetes or cervical spine disorder for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

The Board also finds that the Veteran did not engage in combat with the enemy, and has not claimed to have done so.  Despite numerous attempts, the stressful events on which his PTSD claim is based have not been verified; thus, a medical opinion to determine the etiology of such a disability is not necessary to decide the claim.  Even the low threshold standard for a nexus examination under McLendon is not met.  

The Board further finds that the VA opinion obtained in this case is adequate as to the question of whether the Veteran's cervical spine disorder is proximately due to the service-connected lumbar spine disability.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue of secondary service connection for cervical spine disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, Social Security Administration (SSA) records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for Diabetes

The Veteran contends that his diabetes originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur diabetes in service, and that diabetes symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of disease of diabetes, including no evidence of chronic symptoms of diabetes during service, and do not demonstrate any relevant injury.  

The evidence in this case includes the January 1965 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The January 1965 service separation examiner's review of the history is negative for any reports of symptoms of diabetes.  The January 1965 service separation clinical findings by the examiner revealed no diabetes symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of diabetes in service, or complaints, treatment, or diagnosis of diabetes either during service or at service separation in March 1965.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that diabetes symptoms have not been continuous since service separation in March 1965.  The
January 1965 service separation examination clinical findings revealed no diabetes symptoms.  The post-service evidence shows no history, complaints, findings, or diagnosis of diabetes after service separation until decades later in 1999.  In a March 1991 private treatment record, the Veteran denied having a history of diabetes.  See Rucker, 10 Vet. App. at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The evidence shows that the Veteran's current diabetes first manifested after service in 1999, notably 34 years after service separation.  

With regard to the Veteran's assertions that diabetes began in service and that his diabetes symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his diabetes symptoms, his recent report of chronic diabetes symptoms in service and continuous symptoms since service is inconsistent with, and outweighed by, the other lay and medical evidence of record, including the Veteran's own, more contemporaneous in-service medical history and medical history given for treatment purposes, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to diabetes symptoms in service and continuous diabetes symptoms after service are not credible because they are outweighed by other evidence of record that includes the Veteran's denial of history or complaints of relevant symptoms at service separation examination in January 1965, a clinical evaluation at the January 1965 discharge examination that found no diabetes symptoms, the 
March 1991 private treatment record where the Veteran reported no history of diabetes, and an absence of post-service complaints or treatment for decades after service.

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record from 1965 to 1999, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for almost 34 years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board also finds that the weight of the evidence demonstrates that diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010) (diabetes mellitus is rated 10 percent when the disease is established, and is managed by a restricted diet only).  The evidence shows the first assessment of diabetes in 1999.  In a March 1991 private treatment record, the Veteran reported no history of diabetes.  For these reasons, the Board finds that diabetes, first diagnosed in 1999, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

Regarding the Veteran's statements as to the cause of the current diabetes, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's diabetes involves a complex medical etiological question because it deals with the origin and progression of the Veteran's diabetes.  The Veteran is competent to relate symptoms of diabetes that he experienced at any time, but is not competent to opine on whether there is a link between the current diabetes and active service, because such diagnosis requires specific medical knowledge and training.  
See Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the weight of the evidence, which demonstrates no relationship between the Veteran's current diabetes and active military service, including no credible evidence of chronic symptoms of diabetes in service, symptoms of diabetes within one year of service separation, or continuity of symptomatology of diabetes which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Cervical Spine Disorder

The Veteran has claimed entitlement to service connection for cervical spine disorder, which he essentially contends developed secondary to his service-connected lumbar spine disability.  While this claim appears to be for secondary service connection, the Board will also consider whether the cervical spine disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a cervical spine injury in service, and that a cervical spine disorder was not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of a cervical spine injury or symptoms of chronic cervical spine disorder.  The 
January 1965 service separation clinical evaluation does not note any findings of a cervical spine disorder, indicating as normal the "spine, other musculoskeletal."  The clinical examination at service separation does not reflect a diagnosis of a cervical spine disorder.  

The Board next finds that the weight of the evidence demonstrates that cervical spine disorder symptoms have not been continuous since service separation in March 1965.  The January 1965 service separation examination clinical findings revealed no cervical spine disorder symptoms.  The post-service evidence shows no history, complaints, findings, or diagnosis of cervical spine disorder after service separation until decades later in May 1990.  In a May 1990 private treatment record, the Veteran did not report having any cervical spine disorder.  See Rucker, at 73.  The evidence shows that the Veteran's current cervical spine disorder first manifested after service in 1990, notably 25 years after service separation.  

With regard to the Veteran's assertions that cervical spine disorder began in service and that his cervical spine disorder symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his cervical spine disorder symptoms, his recent report of chronic cervical spine disorder symptoms in service and continuous symptoms since service is inconsistent with, and outweighed by, the other lay and medical evidence of record, including the Veteran's own, more contemporaneous in-service medical history and medical history given for treatment purposes, and is not credible.  See Charles, at 370.  The Board finds that the Veteran's statements as to cervical spine disorder symptoms in service and continuous cervical spine disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the Veteran's denial of history or complaints of relevant symptoms at service separation in January 1965, a clinical evaluation at the 
January 1965 discharge examination that found no cervical spine disorder symptoms, the May 1990 private treatment record where the Veteran reported no cervical spine disorder, and an absence of post-service complaints or treatment for decades after service.

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record from 1965 to 1990, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for almost 25 years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.

The Board acknowledges the December 2006 VA examination, in which the examiner did not provide an opinion on whether the Veteran's cervical spine disorder was directly related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for a cervical spine disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

While the Veteran now claims that his current cervical spine disorder is due to service, for reasons stated above, he did not have a cervical spine injury or disease in service, did not have chronic cervical spine symptoms in service, did not have continuous post-service symptoms of cervical spine disorder, and was not treated for or diagnosed with a cervical spine disorder until 1990, over 25 years after separation from service.  There is additionally no competent or credible evidence of a relationship between the Veteran's cervical spine disorder and service, and no factual basis of in-service injury or disease or chronic symptoms in service, or continuous symptoms after service, upon which such a nexus opinion could be based.  See Charles at 374-75.

The Veteran is also claiming that his cervical spine disorder is the direct result of his service-connected lumbar spine disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran has a current diagnosis of cervical spine disorder.  In a May 1990 private treatment record, the Veteran was diagnosed with cervicobrachial syndrome with resultant cervicalgia and paravertebral myofascitis in the cervical spine.  

The Veteran is service connected for a lumbar spine disability.  Service connection for a lumbar spine disability was granted in a July 1988 RO rating decision.  The Board finds that the weight of the evidence demonstrates that the Veteran's cervical spine disorder is not proximately due to or aggravated by the service-connected lumbar spine disability.  In the December 2006 VA spine opinion, which weighs against the Veteran's claim, the VA examiner opined that the cervical spine pain was unrelated to previous back injuries.  The VA examiner reasoned that the jerking and head bobbing that the Veteran was doing during the examination is considered a nonphysiological response to pain and should have actually made the pain worse by doing it.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The December 2006 VA spine opinion, which weighs against the Veteran's claim, is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disorder, and outweighs the Veteran's more recent contentions and histories of in-service cervical spine injury, in-service cervical spine disorder symptoms, and continuous post-service cervical spine disorder symptoms.  The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to the combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, a new provision was added to regulations applicable to PTSD.  This provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

It is noted that this new regulation does not apply in this case.  The Veteran has claimed PTSD due to non-combat stressors, specifically witnessing a fellow soldier killer during training exercises in Germany in 1963.  This does not meet the initial criterion for the new regulation of "fear of hostile military or terrorist activity."

As noted, the Veteran has alleged that he has PTSD due to witnessing a fellow service member killed during training in Germany in 1963.  It is noted that service records show that the Veteran was not engaged in combat with the enemy.  In an August 2009 formal finding, the RO reported that they were unable to verify the reported PTSD stressor based upon the evidence submitted by the Veteran.  As such, there is no confirmation of the non-combat stressor upon which the Veteran's PTSD claim is based.

As noted, there is no evidence that the Veteran engaged in combat with the enemy, and PTSD was not diagnosed in service.  A private April 2008 psychological examination diagnosed PTSD; however, the PTSD diagnosis was based upon the Veteran's alleged combat experiences in Vietnam.  During the April 2008 examination, the Veteran did not mention an in-service stressor of witnessing a fellow service member die during a training exercise.  For these reasons, the Board finds that there is no credible supporting evidence that the claimed in-service stressor actually occurred.

For these reasons, the Board finds that in-service stressor sufficient to cause PTSD has not been verified.  As there is no credible supporting evidence of an in-service
stressful event which qualifies as a PTSD stressor upon which a diagnosis of PTSD may be made, and there is no evidence of PTSD in service or of continuous symptoms thereafter, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lumbar Spine - Increased Disability Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Service connection has been established for lumbar spine disability.  The RO evaluated the Veteran's back disabilities as 20 percent disabling initially under 
38 C.F.R. § 4.71a, former Diagnostic Code 5295, pertaining to lumbosacral strain.  Alternatively, the Veteran's back disabilities may be evaluated under 38 C.F.R. 
§ 4.71a, former Diagnostic Code 5292, pertaining to limitation of motion.  

Under former Diagnostic Code 5292, a 40 percent evaluation requires severe limitation of motion of the lumbar segment of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).  Under former Diagnostic Code 5295, a 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).

VA revised the criteria for evaluation of diseases and injuries of the spine, effective on September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 2003)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 and VAOPGCPREC 7-2003.

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 07-03.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under current VA regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral, thoracic, and cervical strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased disability rating in excess of 20 percent for service-connected lumbar spine disability, currently before the Board, was received in October 1989.  The January 1990 rating decision on appeal denied an increased rating in excess of 20 percent for lumbar spine disability.  Because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 4.71a in effect before the change, which the Board finds is more favorable to the claimant, because it results in a higher 40 percent increased rating for the claim for lumbar spine disability, and applies to an earlier period of the increased rating appeal from October 1989 to when the new rating criteria became effective on September 26, 2003.  See 38 U.S.C.A. § 5110; Kuzma, 341 F.3d 1327 (holding that, if the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change).  

An October 1989 VA radiographic report showed L5 spondylolysis.  An 
October 1989 VA treatment record reported a diagnosis of chronic back pain with marked paravertebral muscular spasm in the lumbar spine area.  In a December 1989 VA spine examination, the VA examiner reported the Veteran had a good gait and good posture and also reported no muscle spasm in the low back; the diagnosis was negative low back examination.  

In an April 1990 private spine examination, the private examiner reported significant tenderness at L5-S1 spinous processes and in surrounding paravertebral musculature.  The private examiner found the Veteran was positive for Goldthwaite's, which was indicative of lumbosacral disc legion.  A private range of motion summary in April 1990 indicated that the Veteran's forward flexion was 0 to 30 degrees, with pain.  Extension was 0 to 5 degrees, with pain.  

In a May 1990 private spine examination, the Veteran reported severe pain in the lower back.  The private examiner reported significant tenderness at L5-S1 spinous processes and in surrounding paravertebral musculature.  The private examiner also reported muscle spasm throughout the spine.  A private range of motion summary in May 1990 indicated that the Veteran's forward flexion was 0 to 30 degrees, with pain.  Extension was 0 to 5 degrees, with pain.  The private examiner diagnosed moderate, severe lumbosacral strain/sprain and lumbosacral syndrome.  

In a July 1990 VA spine examination, the Veteran reported severe low back pain.  The VA examiner reported motion of the lumbar spine was negligible and there was tenseness of the muscles along the lumbar spine.  The VA examiner also reported that the Veteran could rise to the sitting position with legs extended and knee and ankle jerks are absent.  The VA examiner diagnosed L5 spondylolysis.  An August 1990 SSA decision found that the Veteran was severely impaired due to chronic low back pain.  A May 1995 pharmacy report showed that the Veteran was prescribed methocarbamol, which is a medicine used to treat pain caused by muscle spasms.  

An October 1999 VA treatment record reported back pain that was controlled by medication.  A March 2004 VA treatment record reported decreased flexion and extension of the lower back and muscle spasms of the lower paravertebral musculature.  A September 2005 VA treatment note reported the Veteran has chronic back pain that had worsened over the past year.  A January 2006 VA Outpatient note reported lumbar range of motion was impaired at the end ranges.  In December 2006, on VA examination, the Veteran reported chronic low back pain.  The Veteran reported a history of low back pain which had worsened over the years.  The Veteran ambulated with the assistance of a rolling walker.  The Veteran reported flare-ups of back pain requiring self-initiated bedrest and functional limitations such as limited walking distance.  The VA examiner reported the Veteran stood with his low back flexed 20 degrees.  

On physical examination in December 2006, the VA examiner reported tenderness throughout the lumbar spine, but it was worse with jerking and retraction over the sacrum and coccyx areas.  Waddell's signs were all positive - positive pain and retraction with light skin touch.  A VA range of motion summary in December 2006 indicated that the Veteran's forward flexion was 0 to 40 degrees, with pain.  Extension was 0 to 10 degrees, with pain.  The Veteran did flexion from the 20-40 degree range twice and then fell flat on the floor.  During the repetitive motion, there was no evidence of loss of motion, weakness, fatigability, or incoordination of the lumbar spine.  The VA examiner diagnosed L5 spondylolysis with chronic low back pain.  

A March 2007 VA Outpatient Note reported lumbar spondylolysis with lumbar range of motion impaired in all phases.  An August 2007 VA Outpatient Note reported lumbar spondylolysis with lumbar range of motion impaired in all phases.  A March 2008 VA Outpatient Note reported the Veteran had an antalgic gait with lumbar range of motion impaired in all phases.  

In January 2009, on VA examination, the Veteran reported chronic low back pain.  The Veteran ambulated with the assistance of a rolling walker.  When a physical examination was attempted, the Veteran stood from a chair and then fell on the ground.  The Veteran refused to get up and a physical examination was not performed.  The VA examiner opined that the Veteran's back disability was primarily a psychiatric problem and that there was no physiological reason for the Veteran to be in the amount of pain he was in.  

In a May 2009 VA examination, the Veteran reported low back pain.  The VA examiner reported abnormal gait and posture.  The VA examiner also reported the Veteran had limited ability to ambulate, could not drive a car, and could not extend back.  A VA range of motion summary in May 2009 indicated that the Veteran's forward flexion was 10 to 50 degrees, with pain.  Extension was -10 to 0 degrees, with pain.  Right lateral flexion was 0 to 20 degrees, with pain.  Left lateral flexion was 0 to 20 degrees, with pain.  Right rotation was 0 to 30 degrees, with pain.  Left rotation was 0 to 30 degrees, with pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness or incoordination.  A June 2009 VA Primary Care Note reported the Veteran ambulated with the assistance of a rolling walker and the Veteran required braces for neck and low back pains.  

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period, the Veteran's lumbar spine disability has manifested lumbar strain with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, and loss of lateral motion with osteoarthritic changes.  The evidence that shows the criteria for a 40 percent increased disability rating have been more nearly approximated includes an April 1990 private spine examination report reflecting that the Veteran was positive for Goldthwaite's sign.  The 
April 1990 private examiner also reported forward flexion was 0 to 30 degrees, with pain.  The May 1990 private examiner reported that the Veteran's forward flexion was 0 to 30 degrees, with pain, and diagnosed moderate, severe lumbosacral strain.  The December 2006 VA examiner reported the Veteran stood with his low back flexed 20 degrees.  In reaching this conclusion, the Board has relied upon the evidence of additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.

Based upon these findings, and resolving reasonable doubt in the Veteran's favor, the Board finds the assignment of a 40 percent rating for lumbar spine disability, but no higher, is warranted for the entire increased rating period.  38 C.F.R. § 4.71a, DC 5295 (prior to September 26, 2003).  The Veteran would also not be entitled to an increased disability rating in excess of 40 percent under the new lumbar spine rating criteria, for the rating period from September 26, 2003 (effective date of new rating criteria).  The Board finds that, for the rating period from 
September 26, 2003, the Veteran's lumbar spine disability has not manifested unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.130; DC 5237 (2010).  

Lumbar Spine - Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's service-connected lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence - Legal Criteria

In a July 1988 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss and service connection for hypertension.  
He was properly notified of that decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In September 2006, the Veteran filed to reopen service connection for hypertension and in November 2006 the Veteran filed to reopen service connection for bilateral hearing loss.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Bilateral Hearing Loss

The evidence of record at the time of the July 1988 RO decision included statements from the appellant, the Veteran's service treatment records, and post-service VA and private medical records which cover a period through 1988.  A 
May 1988 VA audiological examination diagnosed bilateral hearing loss and reported a long history of noise exposure.  Service treatment records indicated hearing loss upon entrance into service and hearing loss upon separation from service.  

In the July 1988 RO decision, the RO denied the appeal for service connection for bilateral hearing loss, finding that the Veteran had hearing loss upon service entrance and that there was no evidence of any increased severity of hearing loss in service and no evidence of aggravation of a pre-existing condition beyond that of its normal progression.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's hearing loss permanently increased in severity beyond that of its normal progression during service.  

In support of the current application to reopen service connection for bilateral hearing loss, the Veteran has submitted an April 2007 private audiological examination that diagnosed the Veteran with severe to profound hearing loss; however, it does not provide an opinion of whether the Veteran's bilateral hearing loss was aggravated by service.  The Veteran has submitted multiple statements concerning his belief that his bilateral hearing loss was aggravated by service.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The April 2007 private audiological examination is new, but it only diagnoses current bilateral hearing loss; it does not provide an opinion on whether the Veteran's pre-existing bilateral hearing loss was aggravated by service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  The statements made by the Veteran concerning the aggravation of pre-existing bilateral hearing loss are duplicative of statements made earlier by the Veteran.  Also, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In sum, none of the evidence received since July 1988 constitutes competent evidence that the Veteran's preexisting bilateral hearing loss was aggravated by service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in July 1988 is not new and material, and reopening of the claim for service connection for bilateral hearing loss is not warranted.  Until the appellant meets the threshold burden of submitting new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence - Hypertension

At the time of the July 1988 RO decision, which denied entitlement to service connection for hypertension, the evidence of record consisted of service treatment records and a VA examination report.  The service treatment records show that at the January 1965 separation examination the Veteran had an elevated blood pressure reading of 128/90.  Other in-service records reflect readings approximating those same numbers, such as a September 1963 service treatment record showing a reading of 130/80.  Following discharge, a May 1988 VA examination report includes a diagnosis of hypertension.  The RO denied service connection due to the lack of evidence indicating that the appellant had hypertension in service or to a compensable degree within one year of separation from active service.

In September 2006, the Veteran submitted a request to reopen service connection for hypertension.  In connection with such request, his representative submitted medical treatise evidence from the National Institute of Health (NIH) showing that prehypertension is a systolic pressure ranging from 120 to 139 mm Hg or a diastolic pressure rating from 80 to 89 mm Hg, and that if you have pre-hypertension, you are more likely to develop high blood pressure.

The NIH medical treatise information relates an unestablished fact necessary to substantiate his claim, which is evidence linking the current hypertension to active service.  Thus, the evidence is considered new and material, and the claim is reopened.



ORDER

Service connection for diabetes is denied.  

Service connection for cervical spine disorder, to include as secondary to service-connected lumbar spine disability, is denied.

Service connection for PTSD is denied.

An increased disability rating for lumbar spine disability of 40 percent, but no more, for the entire increased rating period is granted.

New and material evidence not having been received, the appeal to reopen service connection for bilateral hearing loss is denied.

New and material evidence having been received, service connection for hypertension is reopened.


REMAND

In October 2008, the RO received the Veteran's claim for service connection for PTSD.  When a veteran seeks service connection for a particular psychiatric disorder, such as PTSD in this instance, VA must consider whether a veteran is also seeking service connection for any other diagnosed acquired psychiatric disorder.  In this case, the record shows that the Veteran experienced a variety of psychiatric symptoms and has been diagnosed with different psychiatric disorders.  For this reason, by broadening the service connection claim to include non-PTSD diagnosed psychiatric disorders, the Board will consider whether service connection is warranted for other psychiatric disorders.  See Clemons, 23 Vet. App. at 1. 

In this case, the Veteran has been diagnosed with dysthymic disorder, depression, schizophrenia, and generalized anxiety disorder.  The Board finds that a REMAND is needed to address the question of service connection for an acquired psychiatric disorder, including to permit appropriate procedural and evidentiary development, such as a VA mental disorders examination and nexus opinion(s).  See 38 C.F.R. 
§ 19.9 (2010).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the diagnosed acquired psychiatric disorder (including dysthymic disorder/depression, schizophrenia, and generalized anxiety disorder) and his military service and the relationship of the current acquired psychiatric disorder acquired psychiatric disorder (including dysthymic disorder/depression, schizophrenia, and generalized anxiety disorder) to the Veteran's service-connected disabilities, specifically service-connected lumbar spine disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles at 370; see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current acquired psychiatric disorder (including dysthymic disorder, depression, schizophrenia, and generalized anxiety disorder) was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities, specifically service-connected lumbar spine disability.  

A review of the record also discloses a need for further development prior to appellate review on the merits of the claim for service connection for hypertension.  Specifically, the Veteran should be given an additional VA medical examination to determine the nature and etiology of any current hypertension.

Accordingly, the issues of service connection for hypertension and service connection for an acquired psychiatric disorder (including depression and dysthymic disorder (as secondary to lumbar spine disability), schizophrenia, and generalized anxiety disorder) are REMANDED for the following action:

1.  The AMC/RO should arrange for a VA examination to determine the etiology of hypertension.  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's hypertension.  

The examiner should offer an opinion as to the medical probabilities that hypertension is attributable to the Veteran's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  What is the likelihood that the Veteran's hypertension had its onset during his military service?
      
      (b)  What is the likelihood that that the Veteran's hypertension is related to active service?

The examiner should discuss the Veteran's elevated blood pressure readings in service and discuss the NIH study submitted by the Veteran's representative.  

In assessing the relative likelihood as to origin and etiology of the hypertension specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  The RO/AMC should schedule the Veteran for a VA mental disorders examination to ascertain the correct diagnosis of the Veteran's psychological disorders and the etiology of these disorders.

The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

(a) What is the likelihood that any currently diagnosed psychological disorders are etiologically related to service?

(b) What is the likelihood that the Veteran's service-connected lumbar spine disability caused or aggravated (permanently worsened in severity) a current psychiatric disorder?

In assessing the relative likelihood as to origin and etiology of the hypertension specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for hypertension and service connection for an acquired psychiatric disorder (including dysthymic disorder/depression as secondary to lumbar spine disability, schizophrenia, and generalized anxiety disorder) should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


